In re Ray, Raymond; Bryant, Douglas; Porter, James; Yarbrough, Cedric; applying for writ of certiorari and/or review, stay, prohibition, mandamus; Parish of Caddo, 1st Judicial District Court, Div. “G”, Nos. 128980, 127762, 130139, 128316; to the Court of Appeal, Second Circuit, Nos. 17668-KW, 17674-KW, 17665-KW, 17666-KW.
Granted. The District Attorney is ordered to designate for relator’s defense counsel the order in which defense counsel’s cases will be called to trial on Monday, September 16, by doing so no later than 5 P.M. Friday, September 13; otherwise the cases shall be ordered continued.